EXHIBIT 10.1

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDED AND RESTATED GUARANTY OF PAYMENT OF DEBT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDED AND
RESTATED GUARANTY OF PAYMENT OF DEBT (this “Second Amendment”) is made and
entered into this 30th day of January, 2009, but shall be effective as of
January 30, 2009 (the “Effective Date”), by and among FOREST CITY RENTAL
PROPERTIES CORPORATION, an Ohio corporation (the “Borrower”), FOREST CITY
ENTERPRISES, INC., an Ohio corporation (the “Parent”), KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent (the “Agent”), NATIONAL CITY BANK, as
Syndication Agent (the “Syndication Agent” and, together with the Agent, the
“Agents”), BANK OF AMERICA, N.A., as Documentation Agent, and the banks party to
the Credit Agreement (as hereinafter defined) as of the date hereof
(collectively, the “Banks” and individually a “Bank”). Capitalized terms not
otherwise defined herein shall have the respective meanings attributed to them
in the Credit Agreement, as hereinafter defined.

W I T N E S S E T H:

WHEREAS, the Borrower, the Banks and the Agents have previously entered into
that certain Amended and Restated Credit Agreement, dated as of June 6, 2007
(the “Original Credit Agreement”), as amended by that certain First Amendment to
Amended and Restated Credit Agreement, dated as of September 10, 2008 and
effective as of July 31, 2008 (the Original Credit Agreement as so amended, the
“Credit Agreement”); and

WHEREAS, in connection with the Original Credit Agreement, the Parent made and
entered into that certain Amended and Restated Guaranty of Payment of Debt in
favor of the Agents and the Banks, dated as of June 6, 2007, as amended by that
certain First Amendment to Amended and Restated Guaranty of Payment of Debt,
dated as of September 10, 2008 and effective as of July 31, 2008 (as so amended,
the “Guaranty”);

WHEREAS, the Borrower, the Parent, the Banks and the Agents desire to make
certain amendments to the Guaranty and the Credit Agreement to modify certain
provisions thereof, subject to the terms and conditions contained herein; and

WHEREAS, the Banks and the Agents are willing to enter into this Second
Amendment, on the terms and conditions set forth herein, and such terms and
conditions are agreeable to the Borrower and to the Parent.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), the mutual covenants and promises contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually agreed as follows:

1. AMENDMENTS TO ARTICLE I OF THE CREDIT AGREEMENT. Article I of the Credit
Agreement shall be amended as follows:

(a) Amendment to Definition of “Base Rate”. The definition of “Base Rate”
contained in Article I of the Credit Agreement shall be amended by deleting it
in its entirety and replacing it with the following:

“Base Rate” shall mean a rate per annum equal to the greatest of (a) that
interest rate established from time to time by the Person serving as the Agent
at its principal office as such Person’s prime rate, whether or not such rate is
publicly announced, plus 1.5% per annum, (b) the Federal Funds Effective Rate,
determined one Business Day prior to the date of determination, plus 1.0% per
annum or (c) the then-applicable LIBOR rate for a one month Interest Period,
plus the Indicated Spread for the LIBOR Rate Option. The prime rate may be other
than the lowest interest rate charged by the Person serving as the Agent for
commercial or other extensions of credit.

(b) New Definition of “Amendment Effective Date”. Article I of the Credit
Agreement shall be amended by adding the following new defined term in the
appropriate alphabetical order:

“Amendment Effective Date” shall mean the “Effective Date” as defined in that
certain Second Amendment to Amended and Restated Credit Agreement and Amended
and Restated Guaranty of Payment, entered into January 30, 2009 and effective as
of January 30, 2009, by and among the Borrower, the Parent, the Agents and the
Banks.

2. AMENDMENT TO ARTICLE II OF THE CREDIT AGREEMENT. Article II of the Credit
Agreement shall be amended as follows:

(a) Amendment to Section 2.07(a). Section 2.07(a) of the Credit Agreement shall
be amended by deleting the penultimate sentence thereof in its entirety and
replacing it with the following:

Each Swing Loan shall bear interest at a per annum rate equal to the (i) Federal
Funds Effective Rate plus 195 basis points (for each day elapsed) from and
including the Restatement Effective Date to the Amendment Effective Date and
(ii) the Federal Funds Effective Rate plus 300 basis points (for each day
elapsed) from and including the Amendment Effective Date and at all times
thereafter, and shall be due and payable on the Swing Loan Maturity Date
applicable thereto.

3. AMENDMENT TO ARTICLE IV OF THE CREDIT AGREEMENT. Article IV of the Credit
Agreement shall be amended as follows:

(a) Amendment to Section 4.01(d). Section 4.01(d) of the Credit Agreement shall
be amended by deleting it in its entirety and replacing it with the following:

SECTION 4.01(d). INDICATED SPREAD. The Indicated Spread is measured in basis
points and (i) from and including the Restatement Effective Date to the
Amendment Effective Date, shall be 50 basis points for the Base Rate Option and
145 basis points for the LIBOR Rate Option and (ii) from and including the
Amendment Effective Date and at all times thereafter, shall be 0 basis points
for the Base Rate Option and 250 basis points for the LIBOR Rate Option.

4. AMENDMENTS TO SECTION 9 OF THE GUARANTY. Section 9 of the Guaranty shall be
amended as follows:

(a) Amendment to Section 9.13(a). Section 9.13(a) of the Guaranty shall be
amended by deleting it in its entirety and replacing it with the following:

(a) The Guarantor will not directly or indirectly purchase, acquire, redeem or
retire any shares of its capital stock at any time outstanding or set aside
funds for any such purpose, except that, (a) from and after the Restatement
Effective Date to the Amendment Effective Date, so long as no Event of Default
or violation of Section 9.14 of this Guaranty shall have occurred or will result
after giving effect to such purchase, acquisition, redemption or retirement, the
Guarantor may purchase, acquire, redeem or retire shares of its outstanding
capital stock in an aggregate amount not to exceed Forty Million Dollars
($40,000,000) minus any amounts paid as permitted by Section 9.13(c) hereof, in
any yearly period measured by the anniversary dates of the Restatement Effective
Date thereafter and (b) notwithstanding the foregoing, from and after the
Amendment Effective Date the basket in clause (a) shall no longer be available
and, so long as no Event of Default or violation of Section 9.14 of this
Guaranty shall have occurred or will result after giving effect thereto, and so
long as the Debt remains outstanding, Guarantor shall be permitted to purchase
shares of its Class A Common Stock, in an amount not to exceed Four Million
Dollars ($4,000,000.00) in the aggregate unless the prior written approval of
the Administrative Agent is obtained, such purchases to be made solely for
purposes of covering employees’ minimum statutory tax withholding requirement in
connection with the vesting of restricted stock granted under the Guarantor’s
1994 Stock Plan and only as the need to pay such minimum statutory tax
withholding requirement arises.

(b) Amendment to Section 9.13(c). Section 9.13(c) of the Guaranty shall be
amended by deleting it in its entirety and replacing it with the following:

(c) The Guarantor will not directly or indirectly declare or pay any Dividends,
provided that, so long as no Event of Default shall have occurred and be
continuing hereunder and no Event of Default shall have occurred and be
continuing under the Agreement, the Guarantor may pay Dividends in an aggregate
amount not to exceed Forty Million Dollars ($40,000,000) minus any amounts paid
as permitted by Section 9.13(a) hereof, in any yearly period measured by the
anniversary dates of the Restatement Effective Date of the Agreement thereafter.
Notwithstanding the foregoing, from and after the Amendment Effective Date, the
Guarantor will not directly or indirectly declare or pay any Dividends.

5. REPRESENTATIONS AND WARRANTIES. Each of the Borrower and the Parent
represents and warrants to the Agents and each of the Banks as follows:

(a) INCORPORATION OF REPRESENTATIONS AND WARRANTIES. Each and every
representation and warranty made by the Borrower in Article IX of the Credit
Agreement and by the Parent in Section 7 of the Guaranty is incorporated herein
as if fully rewritten herein at length and is true, correct and complete as of
the date hereof.

(b) REQUISITE AUTHORITY. Each of the Borrower and the Parent has all requisite
power and authority to execute and deliver and to perform its obligations in
respect of this Second Amendment and each and every other agreement,
certificate, or document required by or delivered contemporaneously with this
Second Amendment. Each of the Borrower and the Parent has all requisite power
and authority to perform its obligations under the Credit Agreement and the
Guaranty, as applicable, as amended by this Second Amendment.

(c) DUE AUTHORIZATION; VALIDITY. Each of the Borrower and the Parent has taken
all necessary action to authorize the execution, delivery, and performance by it
of this Second Amendment and every other instrument, document, and certificate
relating hereto or delivered contemporaneously herewith and to authorize the
performance of the Credit Agreement and the Guaranty, in each case as amended by
this Second Amendment. This Second Amendment and each other document and
agreement delivered contemporaneously herewith has been duly executed and
delivered by the Borrower and the Parent and is the legal, valid, and binding
obligation of each of the Borrower and the Parent enforceable against each of
them in accordance with its terms.

(d) NO CONSENT. No consent, approval, or authorization of, or registration with,
any governmental authority or other Person is required in connection with the
execution, delivery and performance by the Borrower or the Parent of this Second
Amendment or any other instrument, document, and certificate relating hereto or
delivered contemporaneously herewith and the transactions contemplated hereby or
thereby or in connection with the performance of the Credit Agreement and the
Guaranty, in each case as amended by this Second Amendment.

(e) NO DEFAULTS. After giving effect to this Second Amendment, no event has
occurred and no condition exists which, with the giving of notice or the lapse
of time, or both, would constitute an Event of Default or Possible Default under
the Credit Agreement or the Guaranty.

6. CONDITIONS TO EFFECTIVENESS OF SECOND AMENDMENT.

(a) CLOSING CONDITIONS. Except as otherwise expressly provided in this Second
Amendment, prior to or concurrently with the Closing Date (as hereinafter
defined), and as conditions precedent to the effectiveness of the amendments
provided for herein, the following actions shall be taken, all in form and
substance satisfactory to the Agent and its counsel:

(i) LOAN DOCUMENTS AND CORPORATE DOCUMENTS. The Borrower shall deliver or cause
to be delivered to the Agents and the Banks the following documents, in all
cases duly executed, and delivered by the Borrower and/or the Parent, and/or
certified, as the case may be:

(A) Certified copy of the resolutions of the board of directors of the Borrower
evidencing approval of the execution, delivery and performance of this Second
Amendment and each other document, instrument, agreement or certificate
delivered by the Borrower to the Agent and/or the Banks contemporaneously
herewith;

(B) Certified copy of the resolutions of the board of directors of the Parent
evidencing approval of the execution, delivery and performance of this Second
Amendment and each other document, instrument, agreement or certificate
delivered by the Parent to the Agent and/or the Banks contemporaneously
herewith;

(C) A good standing certificate, dated as of a recent date, from the Secretary
of State of the State of Ohio for the Borrower;

(D) A good standing certificate, dated as of a recent date, from the Secretary
of State of the State of Ohio for the Parent;

(E) A certificate of the secretary or assistant secretary of the Borrower
certifying the names and titles of the officers of the Borrower authorized to
sign this Second Amendment and each other document, instrument, agreement or
certificate delivered by the Borrower to the Agent and/or the Banks
contemporaneously herewith, together with the true signatures of such officers;

(F) A certificate of the secretary or assistant secretary of the Parent
certifying the names and titles of the officers of the Parent authorized to sign
this Second Amendment and each other document, instrument, agreement or
certificate delivered by the Parent to the Agent and/or the Banks
contemporaneously herewith, together with the true signatures of such officers;

(G) Counterparts of this Second Amendment, executed and delivered by the
Borrower, the Parent, the Agents, and the Required Banks;

(H) Copies of the Articles of Incorporation and Code of Regulations of the
Borrower, certified by the secretary or the assistant secretary of the Borrower
as being true and complete as of the Closing Date; and

(I) Copies of the Articles of Incorporation and Code of Regulations of the
Parent, certified by the secretary or the assistant secretary of the Parent as
being true and complete as of the Closing Date.

(ii) OPINION OF COUNSEL FOR PARENT. The Borrower shall deliver or caused to be
delivered to the Agents and the Banks a favorable opinion of counsel for the
Parent as to the due authorization, execution, and delivery, and legality,
validity and enforceability of this Second Amendment and each other document or
agreement delivered by the Parent to the Agent and/or the Banks
contemporaneously herewith, and such other matters as the Agent may request.

(iii) OPINION OF COUNSEL FOR BORROWER. The Borrower shall deliver or caused to
be delivered to the Agents and the Banks a favorable opinion of counsel for the
Borrower as to the due authorization, execution, and delivery, and legality,
validity and enforceability of this Second Amendment and each other document or
agreement delivered by the Borrower to the Agent and/or the Banks
contemporaneously herewith, and such other matters as the Agent may request.

(iv) PAYMENT OF FEES. On or before the Closing Date, the Borrower shall have
paid to the Agents and the Banks all costs, fees and expenses incurred by them
through the Closing Date in the preparation, negotiation and execution of this
Second Amendment (including, without limitation, the reasonable legal fees and
expenses of McKenna Long & Aldridge LLP).

(b) DEFINITION. The “Closing Date” shall mean the date this Second Amendment is
executed and delivered by the Borrower, the Parent, the Required Banks and the
Agents and all the conditions set forth in subsection (a) of this Section 6 have
been satisfied or waived in writing by the Agents.

7. NO WAIVER. Except as otherwise expressly provided herein, the execution and
delivery of this Second Amendment by the Agents and the Banks shall not
(a) constitute a waiver or release of any obligation or liability of the
Borrower under the Credit Agreement, or the Parent under the Guaranty, in each
case as in effect prior to the effectiveness of this Second Amendment or as
amended hereby, (b) waive or release any Event of Default or Possible Default
existing at any time, (c) give rise to any obligation on the part of the Agents
and the Banks to extend, modify or waive any term or condition in the Credit
Agreement, the Guaranty or any of the other Related Writings, or (d) give rise
to any defenses or counterclaims to the right of the Agents and the Banks to
compel payment of the Debt or to otherwise enforce their rights and remedies
under the Credit Agreement, the Guaranty or under any other Related Writing.

8. EFFECT ON OTHER PROVISIONS. Except as expressly amended by this Second
Amendment, all provisions of the Credit Agreement and the Guaranty continue
unchanged and in full force and effect and are hereby confirmed and ratified.
All provisions of the Credit Agreement and the Guaranty shall be applicable to
this Second Amendment. Nothing in this Second Amendment or any other document
delivered in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of the Borrower and the Parent under the Credit
Agreement, the Guaranty or any of the other Related Writings. Parent hereby
acknowledges that it consents to this Second Amendment and confirms and agrees
that the Guaranty, as amended to the date hereof, is and shall remain in full
force and effect with respect to the Credit Agreement as in effect prior to, and
from and after, the amendment thereof pursuant to this Second Amendment.

9. EXECUTION IN COUNTERPARTS. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Second Amendment
by telecopier or .pdf file shall be effective as delivery of a manually executed
counterpart of this Second Amendment.

10. GOVERNING LAW. This Second Amendment shall be governed by, and construed in
accordance with, the laws of the State of Ohio, without regard to its principles
of conflict of laws.

11. JURY TRIAL WAIVER. THE BORROWER, THE PARENT, THE AGENTS AND EACH OF THE
BANKS WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE PARENT, THE
AGENTS AND THE BANKS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THE CREDIT AGREEMENT, THE GUARANTY, THIS SECOND AMENDMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS SECOND AMENDMENT SHALL NOT IN
ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY ANY BANK’S ABILITY TO PURSUE
REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED
IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT AMONG THE BORROWER, THE
PARENT AND THE BANKS, OR ANY THEREOF.

[Remainder of page intentionally left blank.]

1

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and delivered as of the date set forth above, each by an officer
thereunto duly authorized.

FOREST CITY RENTAL PROPERTIES CORPORATION

By: /s/ Charles A. Ratner
Name: Charles A. Ratner
Title: Chairman of the Board


FOREST CITY ENTERPRISES, INC.

By: /s/ Charles A. Ratner
Name: Charles A. Ratner
Title: Chief Executive Officer and President


KEY BANK NATIONAL ASSOCIATION


individually and as Agent

By: /s/ Joshua Mayers
Name: Joshua Mayers
Title: Vice President


NATIONAL CITY BANK individually and as


Syndication Agent

By: /s/ John E. Wilgus, II
Name: John E. Wilgus, II
Title: Senior Vice President


2

THE HUNTINGTON NATIONAL BANK

By: /s/ Ryan J. Terrano
Name: Ryan J. Terrano
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION

By: /s/ Dennis J. Redpath
Name: Dennis J. Redpath
Title: Senior Vice President


COMERICA BANK

By: /s/ Adam Sheets
Name: Adam Sheets
Title: Assistant Vice President


FIRST MERIT BANK

By: /s/ Robert G. Morlan
Name: Robert G. Morlan
Title: Senior Vice President


MANUFACTURERS AND TRADERS TRUST COMPANY

By: /s/ David Ladori
Name: David Ladori
Title: Vice President


3

FIFTH THIRD BANK

By: /s/ Tim Pace
Name: Tim Pace
Title: Vice President


BANK OF AMERICA, N.A.

By: /s/ Michael M. Pomposelli
Name: Michael M. Pomposelli
Title: Senior Vice President


RBS CITIZENS, N.A.

By: /s/ Florentina Djulvezan
Name: Florentina Djulvezan
Title: Vice President


BMO CAPITAL MARKETS FINANCING, INC.

By: /s/ Scott W. Morris
Name: Scott W. Morris
Title: Vice President


CALYON NEW YORK BRANCH

By: /s/ Paul T. Ragusin
Name: Paul T. Ragusin
Title: Director


By: /s/ John A. Wain
Name: John A. Wain
Title: Managing Director


4

WACHOVIA BANK, N.A.

By:
Name:
Title:


THE BANK OF NEW YORK MELLON

By: /s/ Kenneth R. McDonnell
Name: Kenneth R. McDonnell
Title: Vice President


5